Citation Nr: 0923690	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  94-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's Wife, Veteran's Friend

INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969. 

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In the August 1993 rating action, the 
RO denied entitlement to a rating in excess of 30 percent for 
PTSD.  

In June 1999, the Veteran testified at a hearing conducted by 
a former Veterans Law Judge.  A transcript of the hearing is 
of record.  In October 2001, the Board informed the Veteran 
that the Veterans Law Judge who conducted the June 1999 
hearing was no longer employed by the Board, and indicated 
that he was entitled to another hearing.  In a signed 
statement received in December 2001, he indicated that he did 
not want an additional hearing before another Veterans Law 
Judge.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of severe impairment of 
social and industrial adaptability.

2.  The Veteran's PTSD precludes him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991, 2002); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code (DC) 9411 
(1996), (2008).



VACATUR

In a January 2003 decision, the Board determined that the 
Veteran's PTSD warranted a 70 percent evaluation.  In 
implementing the Board's decision in February 2003, the RO 
issued a rating decision granting a 70 percent evaluation, 
effective March 18, 1993.  

An appellate decision may be vacated by the Board at any time 
upon the request of the Veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Board 
finds that its January 2003 consideration of the Veteran's 
claim for an evaluation in excess of 30 percent, without 
citing to or applying 38 C.F.R. 4.16(c), a regulation then 
extant, deprived the Veteran the full due process of law.  As 
such, the Board's January 27, 2003, decision is hereby 
VACATED.

In view of the Board's vacatur of its January 27, 2003, 
decision that granted entitlement to a 70 percent rating for 
his PTSD, the question involving the evaluation of his PTSD 
will be considered de novo, and a new decision on that issue, 
based on all of the evidence of record, will be rendered in 
conjunction with the issues currently on appeal.  The 
decision on the PTSD claim will be entered as if that portion 
of the Board's January 2003 decision had not been issued.  

Merits of the Veteran's PTSD Claim

In this decision, the Board grants entitlement to a 100 
percent disability rating for PTSD, which represents a 
complete grant of the benefit sought on appeal.  Thus, no 
discussion of VA's duties to notify and assist is required.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The Veteran was initially granted service connection for PTSD 
in an April 1989 rating decision and was assigned a 10 
percent rating, effective July 7, 1988, the date his claim 
was received.  In a July 1991 rating decision, the Veteran's 
disability rating was increased to 30 percent, effective 
January 28, 1991.  The Veteran contends that his PTSD 
symptoms have since worsened and that a rating in excess of 
30 percent is warranted.  

During the pendency of the Veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulations for the periods prior and 
subsequent to the regulatory changes, but an effective date 
based on the revised criteria may be no earlier than the 
dates of the changes.  VA thus must consider the claim 
pursuant to the former and revised regulations during this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Under the new schedular criteria, a 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety and suspiciousness; weekly (or less 
often) panic attacks; chronic sleep impairment; and mild 
memory loss, such as forgetting names, directions, and recent 
events.  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Prior to November 7, 1996, a 30 percent evaluation was 
assigned for PTSD where there was a definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned when the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in ability to obtain or retain employment.  A 100 
percent evaluation was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and the 
psychoneurotic symptoms were totally incapacitating, 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  To receive a 100 percent rating, the 
individual had to be demonstrably unable to obtain or retain 
employment.  

During the pendency of the Veteran's appeal, the schedular 
criteria by which a total disability rating based on 
individual employability (TDIU) was awarded also changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 
7, 1996).  Prior to November 7, 1996, 38 C.F.R. § 4.16 
provided that, in addition to the provisions for a TDIU in 
paragraphs (a) and (b), in cases in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the Veteran from securing or following a 
substantially gainful occupation, the mental disorder was to 
be assigned a 100 percent scheduler evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1996).  
Effective November 7, 1996, however, 38 C.F.R. 4.16 was 
amended to remove paragraph (c).  

VA treatment records dated from March 1993 to September 2002, 
private treatment records dated from March 1993 to July 2002, 
records on file with the Social Security Administration 
(SSA), the Veteran's vocational rehabilitation file, and VA 
examinations dated in July 1993, February 1997, August 2000, 
and July 2003, show that the Veteran has presented with 
complaints of nightmares, general sleep disturbance, 
flashbacks, depression, a heightened startled response, 
difficulty with anger/temper, feelings of guilt, depression, 
difficulty concentrating, panic attacks, difficulty 
maintaining friendships, and extreme anger outbursts.  During 
his treatment, he has been diagnosed with PTSD, an anxiety 
disorder, and depression.   

The Board points out that, in March 1993, the Veteran's 
private doctor, AFJ, Ph.D., reported that he had a spotty 
work record since his release from service, including 14 
years as an aid in a psychiatric ward, five years in prison 
from 1982 to 1987, and five years working intermittently as a 
florist and landscaper; Dr. J. noted that the Veteran had 
since been unemployed for the past 18 months.  Additionally, 
Dr. J. stated that the Veteran's social skills had 
deteriorated during Vietnam, that he was prone to long 
periods of depression, experienced unpredictable outbursts, 
and tended to withdraw into himself under stress.  In a May 
1994 addendum to the March 1993 report, Dr. J. assigned the 
Veteran a GAF score of 45 and reported that the Veteran's 
employment history reflected difficulty in acquiring and 
maintaining employment, noting that the Veteran had been 
unemployed for the past 2 years.  Dr. J. concluded that, as a 
result of his PTSD, the Veteran tended to shy away from 
relationships and found it difficult to remain on a job for a 
considerable period of time.  Finally, in a July 2002 letter, 
Dr. J. assigned the Veteran a GAF score of 37, and noted that 
the highest GAF score reported in the past year was 49.  

The Board also notes that the Veteran underwent a psychiatric 
evaluation for the New Jersey Department of Labor in April 
1993, when it was determined that his ability to adjust to 
occupational situations was mild to moderately impaired 
because of his anxiety symptoms and loss of self esteem.  
Moreover, at a July 1993 VA psychiatric examination, the 
examiner reported that, following release from prison in 
1987, the Veteran had worked with a friend as a landscaper, 
and then as a cook, but had not worked since 1992.  The 
Veteran explained his unemployment by the fact that people 
made him anxious such that he could not tolerate them.  The 
Board also notes that, at his September 1994 RO hearing, the 
Veteran reported that he did not think he could handle going 
back to work because he would "go off on people" and yell 
at them.  At his most recent VA psychiatric examination in 
July 2003, the examiner noted that the Veteran was continuing 
to undergo outpatient treatment and had been unable to work 
since 1990 due to his PTSD symptoms, which included daily 
nightmares, intrusive thoughts, an inability to maintain 
friendships, occasional periods of depression, suicidal 
thoughts, and extreme explosive outbursts of anger.  The July 
2003 examiner provided the opinion that the Veteran's PTSD 
symptoms were chronic, progressive, and should now be 
considered permanent, and assigned him a GAF score of 42.  
Finally, the Board finds it significant that the SSA granted 
the Veteran's claim for benefits, effective April 1992, based 
on his PTSD.  
 
After a careful review of the lay and medical evidence of 
record, and resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's PTSD is productive 
of severe social and industrial impairment, clearly 
warranting a disability evaluation of at least 70 percent 
under the old rating criteria.  The Board further concludes 
that the overall disability picture resulting from the 
service-connected PTSD renders the Veteran unable to secure 
or follow a substantially gainful occupation.  The Board 
therefore finds that a total schedular evaluation under the 
provisions of the former 38 C.F.R. § 4.16(c) is warranted.  
Because the Veteran's PTSD warrants a 100 percent schedular 
rating under the former rating criteria, no further 
discussion of the new rating criteria is necessary.   


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


